                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00221-GCM
 BARBARA MOTT,                                   )
                                                 )
                 Plaintiffs,                     )
                                                 )
    v.                                           )           ORDER
                                                 )
 SYNCHRONY BANK,                                 )
                                                 )
                 Defendants.                     )
                                                 )

         THIS MATTER COMES before this Court on the Court’s own motion. This Court set a

status conference in this case to be held on October 24, 2018 at 10:30 a.m. in Charlotte, North

Carolina. On its own Motion, the Court will allow counsel to either appear in person or appear via

conference call. If attorneys appear in person, the status conference will be held in Courtroom 2-

2. Attorneys who appear via conference call should follow the below steps to dial-in:

         1) Participants should dial USA Toll-Free: 877-336-1280;

         2) Participants should use Access Code 4390524 to connect.

SO ORDERED.


                                         Signed: October 3, 2018




                                                1
